Exhibit 10.1

 

UNSECURED PROMISSORY NOTE

 

$274,410 – Original Principal Amount

 

Issue Date – August 10, 2009

 

 

Santa Ana, California

 

For value received, MAXxess Systems, Inc., a California corporation and its
successors and assigns (the “Company”), hereby promises to pay to Iteris, Inc.,
a Delaware corporation (together with its successors and assigns, the “Holder”),
in lawful money of the United States at the address of Holder set forth below,
the principal sum of Two Hundred Seventy-Four Thousand Four Hundred Ten Dollars
($274,410), together with all accrued but unpaid interest thereon.  This
Unsecured Promissory Note (the “Note”) memorializes the Company’s pre-existing
business obligation owed to Holder for prior sublease payments and other
services previously rendered to the Company.

 

1.                                       Due Date.

 

Unless this Note is extended with the written consent of the Holder or is
accelerated in accordance with the terms of this Note, the entire outstanding
principal balance of this Note, together with all accrued and unpaid interest,
shall be due and payable on August 10, 2014  (the “Due Date”).

 

2.                                       Terms of Payment; Interest.

 

2.1                                 Interest shall accrue on the principal
outstanding under this Note from time to time, commencing from the Issue Date of
this Note and continuing until repayment of this Note in full, at a rate equal
to six percent (6%) per annum, compounded annually (computed on the basis of a
year of three hundred sixty-five (365) days of actual days elapsed).  Accrued
interest shall be payable annually on the first business day of each calendar
year.  Notwithstanding anything herein to the contrary, if during any period for
which interest is computed under this Note, the amount of interest computed on
the basis provided for in this Note, together with all fees, charges and other
payments that are treated as interest under applicable law, would exceed the
amount of such interest computed on the basis of the Highest Lawful Rate, the
Company’s obligations hereunder shall, automatically and retroactively, be
deemed reduced to the Highest Lawful Rate (as defined below), and during any
such period the interest payable under this Note shall be computed on the basis
of the Highest Lawful Rate.  In the event Holder receives as interest an amount
that would exceed the Highest Lawful Rate, then the amount of any excess
interest shall not be applied to the payment of interest hereunder, but shall be
applied to the reduction of the unpaid principal balance due hereunder.  As used
herein, “Highest Lawful Rate” means the maximum non-usurious rate of interest,
as in effect from time to time, which may be charged, contracted for, reserved,
received or collected by the Holder in connection with this Note under
applicable law.

 

2.2                                 All payments under this Note shall be made
(i) in lawful money of the United States of America at the principal office of
the Company, or at such other place as Holder may from time to time designate in
writing to the Company; or (ii) in bona fide services rendered by the Company to
the Holder, provided that the nature and value of such services are approved in
writing in advance by the Holder and the Company.  Payments under this Note
shall be applied first to the payment of all accrued and unpaid interest and
then to the payment of principal.  Prepayment of the principal amount of this
Note, together with all accrued and unpaid interest on the portion of principal
so prepaid, may be made in whole or in part at any time without penalty.

 

3.                                       Subordination.

 

3.1                                 Subordinated Amount.  The Holder and the
Company agree that this Note and the Company’s obligations under this Note shall
be subordinated to any debt financing by the Company with one or more lenders
subsequent to the Issue Date of this Note, but only up to an aggregate
subordinated amount of Five Million Dollars ($5,000,000) (the “Subordinated
Amount”).  The Holder agrees to execute any documents reasonably requested by
the investors in such financings to give effect to such subordination.

 

1

--------------------------------------------------------------------------------


 

UNSECURED PROMISSORY NOTE

 

3.2                                 Pari Passu Amount.  The Company and the
Holder agree that this Note and the Company’s obligations under this Note shall
be on pari passu with any debt financing by the Company in excess of the
Subordinated Amount, and the Company agrees to execute (and to have such
investor in the excess investor to execute as a condition to such financing) any
documents (including, but not limited to, any related intercreditor agreements,
security agreements. and financing statements) reasonably requested by the
Holder to give effect to such pari passu treatment.

 

3.3                                 Notice of Financings.  For so long as any
amount of this Note remains outstanding, the Company agrees to notify the Holder
in writing at least five (5) business days prior to the closing of any debt or
equity financing by the Company.  For the purposes of this Note, the term
“financing” shall not include (a) any option exercises or stock issuance under
the Company’s benefit plans, (b) trade payables incurred in the ordinary course
of the Company’s business or (c) short-term bank borrowings or receivable
factoring.

 

4.                                       Representations and Warranties of
Company.

 

The Company hereby represents and warrants to the Holder that this Note has been
duly and validly executed and delivered by Company and constitutes a legal,
valid and binding obligation of Company enforceable against Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, fraudulent conveyance, or other similar laws relating
to the enforcement of creditors’ rights generally and by general principles of
equity.

 

5.                                       Acceleration Upon Change in Control or
Significant Financing.

 

For the purposes of this Note, a “Change in Control” shall be deemed to occur
upon (i) the sale, lease, license or transfer, in a single transaction or a
series of transactions, of all or substantially all of the Company’s assets;
(ii) the sale or transfer, in a single transaction or a series of transactions,
of 50% or more of the presently outstanding shares of capital stock of the
Company, or (iii) the issuance by the Company of stock, whether in one or more
transactions, which individually or in the aggregate results in the ownership,
following such transaction or transactions, by the present stockholders of the
Company of less than 50% of the issued and outstanding shares of voting stock of
the Company.  In the event of a Change in Control or a Significant Financing (as
defined below) while the Note is outstanding, all of the Company’s obligations
under this Note shall be immediately accelerated and the Company shall pay to
the Holder the outstanding principal balance under the Note and all accrued
interest thereunder, which payments shall be paid in cash (by cashier’s check or
wire transfer) to the Holder at the closing of such Change in Control or
Significant Financing, as the case may be. For the purposes of this Note, a
“Significant Financing” shall be deemed to occur upon the closing of one or a
more debt or equity financings by the Company after the Issue Date with gross
proceeds to the Company in the aggregate of at least $10.0 million.

 

6.                                       General

 

6.1                                 Saturdays, Sundays, or Holidays. If any
payment of principal or interest on this Note shall become due on a Saturday,
Sunday, or a public holiday under the laws of the State of California, such
payment shall be made on the next succeeding business day and such extension of
time shall be included in computing interest in connection with such payment.

 

6.2                                 Assignment. This Note may be transferred
only upon surrender of the original Note for registration of transfer, duly
endorsed, or accompanied by a duly executed written instrument of transfer in
form reasonably satisfactory to the Company. Thereupon, a new Note for like
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of the Note.

 

6.3                                 Cancellation Upon Payment in Full. Upon
payment in full of all principal and interest payable hereunder, this Note shall
be surrendered to the Company for cancellation.

 

2

--------------------------------------------------------------------------------


 

UNSECURED PROMISSORY NOTE

 

6.4                                 Presentment, Notice, etc. The Company waives
presentment, demand for performance, notice of nonperformance, protest, notice
of protest, and notice of dishonor. No delay on the part of Holder in exercising
any right hereunder shall operate as a waiver of such right under this Note.

 

6.5                                 Events of Default and Acceleration. 
Notwithstanding the provisions set forth above, the entire unpaid principal
balance of this Note, together with all accrued and unpaid interest, shall
become immediately due and payable prior to the Due Date upon the occurrence of
one or more of the following events (each an “Event of Default”):

 

(a)                                  The execution by the Company of a general
assignment for the benefit of creditors, the filing by or against the Company of
any petition in bankruptcy or any petition for relief under the provisions of
the Federal bankruptcy act or any other state or Federal law for the relief of
debtors and the continuation of such petition without dismissal for a period of
60 days or more, the appointment of a receiver or trustee to take possession of
any property or assets of the Company or the attachment of or execution against
any property or assets of the Company which is not discharged within 60 days
from its inception;

 

(b)                             The Company approves or effects (i) the
dissolution or liquidation of the Company, or (ii) the cessation or termination
of all or substantially all of the Company’s operations or business; or

 

(c)                              The Company’s failure to timely make any
payment of principal and/or interest hereunder or the Company’s breach of any
material agreement, covenant, representation or warranty set forth in this Note
or the Security Agreement, and the failure to make such payment or remedy such
breach for a period of 15 days from the receipt of notice of such failure or
breach.

 

6.6                                 Attorneys Fees.  If any party hereto incurs
any legal fees, whether or not an action is instituted, to enforce the terms of
this Note or to recover damages or injunctive relief for breach of this Note, it
is agreed that the successful or prevailing parties shall be entitled to
reasonable attorneys fees, expert witness fees and other costs in addition to
any other relief to which it or they may be entitled.

 

6.7                                 Notices.  Except as set forth below, all
notices, deliveries or other communications required or permitted hereunder
shall be in writing and shall be deemed to have been given: (i) upon personal
delivery to the party to be notified; (ii) when sent by confirmed facsimile if
sent during the normal business hours of the recipient, if not, then on the next
business day; (iii) one (1) business day after deposit with a nationally
recognized overnight courier designating next business day delivery; or
(iv) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid.  All notices, deliveries or other
communications shall be sent to the address or facsimile number as set forth
below or at such other address as such party may designate by ten (10) days’
advance written notice to the other parties.

 

If to Holder:

 

Iteris, Inc.

 

 

1700 Carnegie Ave., Ste. 100

 

 

Santa Ana, CA 92705

 

 

Attn: Chief Executive Officer

 

 

 

If to the Company:

 

MAXxess Systems, Inc.

 

 

1040 N. Tustin Ave.

 

 

Anaheim, CA 92087

 

 

Attn: Chief Executive Officer

 

Notwithstanding the foregoing, any payment under this Note shall be deemed made
upon receipt by Holder. Holder or the Company may change their address for
purposes of this Section by giving to the other party notice in conformance with
this Section of such new address.

 

6.8                                 Governing Law; Counterparts; Assignability.
This Note shall be governed by and construed under the laws of the State of
California as applied to agreements among California residents entered into and
to be performed entirely within California.  This Note may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and a document signed and

 

3

--------------------------------------------------------------------------------


 

UNSECURED PROMISSORY NOTE

 

transmitted by facsimile shall be treated as an original document.  This Note
shall be assignable by Holder (as security or otherwise), provided that Holder
shall provide to the Company with ten (10) days’ advance written notice of its
intention so to assign this Note, which notice shall identify the proposed
assignee.

 

6.9                                 Time of the Essence; Remedies.  Time is of
the essence of this Note.  The rights and remedies under this Note are
cumulative and not exclusive of any rights, remedies, powers and privileges that
may otherwise be available to the Holder.

 

6.10                           Entire Agreement.  This Note and the Security
Agreement constitute the full and entire understanding, promise and agreement
between the Company and the Holder with respect to the subject matter hereof and
thereof, and supersede, merge and render void every other prior written and/or
oral understanding, promise or agreement between the Company and the Holder with
respect to the subject matter hereof and thereof.

 

6.11                           Severability.  If one or more provisions of this
Note are held to be unenforceable under applicable law, such provision shall be
excluded from this Note, the balance of the Note shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.  The Company and the Holder shall use good faith to negotiate to
substitute (or a court may a substitute) a valid and enforceable provision that
replaces the excluded provision and that most nearly effects the parties’ intent
in entering into this Note.

 

6.12                           Waiver; Amendment; Successors and Assigns. 
Neither this Note nor any term hereof may be waived, amended, discharged,
modified, changed or terminated except by an instrument in writing signed by the
Company and the Holder.  No delay or omission by the Holder in exercising its
rights under this Note shall constitute a waiver of or bar to exercising such
right or any other rights in the future.  This Note shall be binding upon, inure
to the benefit of and be enforceable by the Company, the Holder and their
respective heirs, personal representatives, successors and assigns.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

UNSECURED PROMISSORY NOTE

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered on and as of the Issue Date set forth above.

 

 

 

 

 

MAXxess Systems, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin C. Daly

 

 

 

Name:

Kevin C. Daly

 

 

 

Title:

CEO

 

 

 

 

 

Accepted and agreed upon

 

 

 

as of the Issue Date set forth above.

 

 

 

 

 

 

 

Iteris, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Abbas Mohaddes

 

 

 

Name:

Abbas Mohaddes

 

 

 

Title:

CEO

 

 

 

 

5

--------------------------------------------------------------------------------